              Case 2:20-cv-00854-SI                   Document 1           Filed 05/29/20          Page 1 of 7

District of Oregon
Corresponds to AO 241
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254
                                                                              2:20-cv-00854-SI
(Rev. 7/17)                                                                                                            Page 2 of 8

                       PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF HABEAS CORPUS
                                   BY A PERSON IN STATE CUSTODY
 United States District Court                                                   District of Ore on
 Name (under ~ hich ~ were convicted):                                          Docket or Case No.:
                ,u  _?.ANO/                                                       / 5C /QJ 6 Y8'7
 Place of Confinement:                                                          Prisoner (SID) No.:
 ..fNA-k £         p_ ,.
                    'f/ir )/J; ~r-                                                   'jj c f L
 Petitioner (include the name under which you were convicted)               Respondent (authorized person having custody of
 petitioner)



 The Attome General of the State:

                                              CONVICTION UNDER ATTACK
1.       Name and location of court that entered the judgment of conviction you are challenging:
          k!AM4 rt,              Cc,e,n-lr7           (,,r<:..(l ,i-   c.~.~nr-          k /;J/"1;}71,         /~/Is I        O r't";Jc ,,,.J

2.       Criminal docket or case number (if known):
          ,.sen. 3ir11?
3.       (a) Date ofjudgment of conviction (if known):              J -:J, "I- / 6
          (b) Date of Sentence:         '? - / ..J   - / i.
4.       Length of sentence: _ __._
                                 7_,Q
                                    ...._
                                       · ---=--
                                            ~-       =
                                                     d ----


5.       Identify all crimes for which you were convicted and sentenced in this case:
          ,4 f.f- 2.lkc,). e/1-9- / £.'I r/ '7J        J      v ~ l,1,v U 5€° wt-,/-J X 2.
6.       What was your plea? (Check one)

                l:JtNot Guilty                           □ Guilty


                □ Nola Contendere (No Contest) □ Insanity Plea

         If you entered a guilty plea(s), list what crimes you pleaded guilty to, and what crimes you did not plead
         guilty to:

              r/-.JI.~
7.       If you pleaded not guilty, what kind of trial did you have? (Check one)

                 ~ Jury                                   □Judge    Only


8.       Did you testify at trial?

                o(Yes                                    □No
               Case 2:20-cv-00854-SI                Document 1             Filed 05/29/20   Page 2 of 7

District of Oregon
Corresponds to AO 241
Petition for a Writ of Habeas Corpus Under 28 U.5.C. § 2254
(Rev. 7/17)                                                                                                 Page 3 of8




                                             EXHAUSTION OF STATE REMEDIES
                                                          DIRECT APPEAL
9.      Did you directly appeal from the judgment of conviction?

                                                                       □No

        a.Nameofcourt:           Ohf-jr G-r-1            Cc:t,,r? o f          /Jf'ft:-.J ltS -
        b. Docket or case number (if known):             .-1 IL 3 //   r
        d. Date of result and citation (if known):

        e. Grounds raised:l"'-
              / O ... J._ -    ~po/
IO.     Did you seek further review of the decision on appeal by a higher state court?

                       □ Yes

        a. Name of court: _ _A
                             _             ,_/4
                                              _',I
                                               ,__ _ _
        b. Docket or case number (if known): _ _ _
                                                 A____;_
                                                      /4_/1-
                                                          ....:......_ _

        c. Result: _ .....
                      / .v ..c.....L/,.
                                     ..-.;
                                      ".q L--_ _

        d. Date of result and citation (if known): _ _ _A
                                                        _.:::.. ,/'-"A-
                                                                   4:;.o'---
        e. Grounds raised:
              ,lv/,A.
11.     Did you file a petition for certiorari in the United States Supreme Court?

                      □Yes

        a. Name of court: _ _.lv
                              _ ,_/."A-
                                     -''--- -
        b. Docket or case number (if known): _ _/\
                                                _ . :/4
                                                     . . .:~. L---
        c. Result: _ _r,,,
                       _ . ./c. ._.,A
                                    """?-__

        d. Date ofresult and citation (if known): - - -~---=-.c..
                                                              ~:::...~~ --

        e. Grounds raised:
                     tv,L9=
12.      If you did not directly appeal from the judgment of conviction, explain briefly why you did not:
              Case 2:20-cv-00854-SI                   Document 1               Filed 05/29/20             Page 3 of 7

District of Oregon
Corresponds to AO 241
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254
(Rev. 7/17}                                                                                                             Page 4 of 8




                                                  POST-CONVICTION RELIEF

13.     Did you file a petition for state post-conviction relief?

                     □ Yes

        a. Name of court: _ __.A
                               '---'-/4
                                      -'.,#-
                                       =-'----
                                               ?'--
        b. Docket or case number (if known): ____..._/;.,
                                                      ...,.,._'--_
                                                           d::_

        c. Nature of proceeding: _       __,.A,_..._,.4
                                                 7
                                                      c...os-=---
        d. Did you receive an evidentiary hearing?

                     □ Yes                                                 ~o

        e. Result:           AU
        f. Date of result and citation or case number (ifknown): _ _ _A
                                                                      _              . ~--=-
                                                                                       :. . ~~
                                                                                             ..:....___

        g. Grounds raised:
               /\.-/ .¢:
14.     Did you appeal the result of your state post-conviction case?

        □Yes

        a. Name of court: -     - ---'A
                                      '---.;_,/'-'4'-
                                                 4..c..__
        b. Docket or case number (if known): ___;...,
                                                _ _/,_';'-----
                                                        )

        c. Result: _ _ _111
                         ~ ,Z-
                            ...::".J.<.
                                   f)_ _

        d. Date of result and citation (if known): _ _L.
                                                      JL,
                                                        _ '}-'.,C-'?-
                                                                   _ __

        e. Grounds raised:
              ,6.,   /,,4
15.     Did you seek further review of the decision on appeal by a higher state court?

                     □ Yes

        a. Name of court: _ _ . .:/
                                  :.._....,
                                      v /:.. .._~L..._-
                                                :__

        b. Docket or case number (if known): -              -'A
                                                              _ . . ./.._,..A-
                                                                            ,___ _

        c. Result: _ _l--=--...L
                        v /.>£...::.
                                 ,g_ _
              Case 2:20-cv-00854-SI           Document 1          Filed 05/29/20         Page 4 of 7

District of Oregon
Corresponds to AO 241
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254
(Rev. 7/17)                                                                                                 Page 5 of 8

        d. Date of result and citation (if known): _ _ _rv
                                                         __;/4
                                                            :_',)J--
                                                               ___

        e. Groundsz ised:
                 /\, A·

16.     If you did not ,real from the adverse decision in your state post-conviction case, explain briefly why you
        did not:          U
                                             GROUNDS FOR RELIEF

17.     For this petition, state concise(v every ground on which you claim that you are being held in violation of
        the Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
        grounds. State the facts supporting each ground.

        CAUTION: In order to proceed in the federal court, normally you must exhaust (use up) your
        available state court remedies on each ground on which you request action by the federal court. Also,
        if you fail to set forth all the grounds in this petition, you may be barred from presenting additional
        grounds at a later date.

        For your information, the following is a list (a-j) of the most frequently raised grounds for relief in habeas
        corpus proceedings. Each statement preceded by a letter constitutes a separate ground for possible relief.
        You may raise grounds other than those listed.

        a. Conviction obtained by plea of guilty that was unlawfully induced or not made voluntarily with
           understanding of the nature of the charge and the consequences of the plea.
        b. Conviction obtained by use of coerced confession.
        c. Conviction obtained by use of evidence gained pursuant to an unconstitutional search and seizure.
        d. Conviction obtained by use of evidence obtained pursuant to an unlawful arrest.
        e. Conviction obtained by a violation of the privilege against self-incrimination.
        f. Conviction obtained by the unconstitutional failure of the prosecution to disclose to the defendant
           evidence favorable to the defendant.
        g. Conviction obtained by a violation of the protection against double jeopardy.
        h. Conviction obtained by action of a grand or petit jury that was unconstitutionally selected and
           impaneled.
        i. Denial of effective assistance of counsel at trial or on appeal.
        j. Denial of right of appeal.

A.
                                          o f       / o · J...
        Siporting FACTS (state briefly without citing cases or law):
              f: <'fH'T SezJ-/'r~ht-          &c,rr flc.,./,.'7
B.      Ground Two:
              tvA
        Support~ FACTS (state briefly without citing cases or law):
               t:-..lf\

C.
              Case 2:20-cv-00854-SI            Document 1          Filed 05/29/20         Page 5 of 7

District of Oregon
Corresponds to AO 241
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254
(Rev. 7/17)                                                                                                  Page 6 of 8

        Supportij, JACTS (state briefly without citing cases or law):
                  µ
D.

        Supp;:.?//{ ACTS (state briefly without citing cases or law):


                                              OTHER INFORMATION

18.      Please answer these additional questions about the petition you are filing:

        a. Have all grounds for relief that you have raised in this petition been presented to the highest state court
        having jurisdiction?

                      /yes                                      □No

        If your answer is "No," state which grounds have not been so presented and give your reason(s) for
        not presenting them:
                   MA
        b. Is there any ground in this petition that has not been presented in some state or federal court? If so,
        indicate which ground or grounds have not been presented, and state your reasons for not presenting
        them:
                  NO
19.      Do you have any petition or appeal now pending (filed and not decided yet) in any court, state or federal,
        for the judgment you are challenging here?

                      □Yes

        If the answer is "Yes," state the name and location of the court, the docket or case number, the type of
        proceed~ / qd the issues raised:


20.     Give the name and address, if known, of each attorney who represented you in the following stages of the
        judgment attacked herein:

        a. At preliminary hearing: /
          /½ I ~#             vck/V l:r-'1~
                                       V
        b. At arraignment and plea:
                  .:rfo7'Y' e
        c. At trial:
                  /,9,fYl f

        d. At sentencing:
                  h d:J-~L---
              I

        e.og ~; ~               fr4y
              Case 2:20-cv-00854-SI                Document 1          Filed 05/29/20       Page 6 of 7

District of Oregon
Corresponds to AO 241
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254
(Rev. 7/17)                                                                                                  Page 7 of 8


        f. In any po~t:;.lionviction proceeding:
                 /V/fl
        g. On appl     from any adverse ruling in a post-conviction proceeding:
               .If ,
21.     Have you previously filed any type of petition, application, or motion in a federal court regarding the
        conviction that you challenge in this petition?

                   □Yes                                         ~       o
        a. If yes, in what court was the prior action filed? _ __
                                                                /v...:.h...:.1.....
                                                                                /J
                                                                                 , _ __

        b. What was the prior case number? - ~)' -l./.1......fo
                                                   - ,f-      ___

        c. Was the prior action:                D Decided on the merits, or

                                                □ Dismissed    on procedural grounds

                              h-1-
        d. Date of decision: __ 7;.L'--'
                                     /r,_ _ __

        e. Are there any issues in this petition raised in the prior petition?

                   □Yes

        f. If the prior case was denied on the merits, has the Ninth Circuit Court of Appeals given you pennission
        to file this successive petition?

                   □Yes*                                            ~
        *If the answer is "Yes," you must attach a copy oft~         ;d;r received from the Ninth Circuit Court of
        Appeals.

22.     Do you have any future sentence to serve after you complete the sentence imposed by the judgment under
        attack?
                  ~                                                 □No
        a. If so, give the name and location of the court that imposed the sentence to be served in the future:
              /(l/4J7J11-1- A {. j ,t'(v1   r
        b. Giv~     e date and ~~ .&th of sentence t~ be served in the future:
                    ?Mt7       f'g;J/~4-ffr (01vtu,41,w T
        c. Have you filed, or do you contemplate filing, any petition attacking the judgment that imposed the
        sentence to be served in the future?

                                                                    □No

23.     TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must
        explain why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your
        petition;   .,,G,lfr
              Case 2:20-cv-00854-SI            Document 1           Filed 05/29/20         Page 7 of 7

District of Oregon
Corresponds to AO 241
Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254
(Rev. 7/17)                                                                                                   Page 8 of 8
24.     Date you are mailing (or handing to correctional officer for mailing) this petition to the Court:*
                 ..!3 I/ it../ 12tJ- Sc>an



        WHEREFORE, petitioner prays that the Court will grant such relief to which he or she may be entitled in
        this federal petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 by a person in state custody.

                      ;.)Ii)- 0    ---
        Signature offAttorney (if any)



                                DECLARATION UNDER PENALTY OF PERJURY

        I declare ( or certify, verify, or state) under penalty of perjury under the laws of the United States of
        America that the foregoing is true and correct.

              .s- -1- )   ci)                   ~                       ~-t-7~ -
         Date                                Signature of Petitioner '




        * As noted in the instructions to this form (at #8), if you are incarcerated at Snake River Correctional
        Institution, you must comply with the requirements of the E-Filing Pilot posted at the institution and set
        forth in Standing Order 2017-9.
        Accordingly, you must submit your filings in this case to Snake River Correctional Institution staff for
        scanning and electronic submission, instead of mailing the filings using the U.S. Postal Service. Please
        indicate the date you submitted this petition to Snake River Correctional Institution staff for scanning and
        electronic submission, if you are incarcerated there.
